PER CURIAM.
Enrico Femante Cotten appeals the district court’s order denying his motion for reconsideration of the district court’s order denying his 28 U.S.C.A. § 2255 (West Supp.2000) motion. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court.* United States v. Cotten, Nos. CR-95-161-F; CA-00-167-5-F (E.D.N.C. June 30, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We recently held in United States v. Sanders, 247 F.3d 139 (4th Cir.2001), that the new rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is not retroactively applicable to cases on collateral review. Accordingly, Cotten's Apprendi claim is not cognizable.